***********
After a careful review the undersigned remand this matter to Deputy Commissioner Bradley W. Houser in order that he may conduct a telephonic deposition of the health care providers during which Mr. Hensley and counsel for defendants shall be given an opportunity to examine the providers regarding their opinion as to the causal relationship between the condition for which they treated Mr. Hensley and the injury by accident of January 29, 1999.  The transcript of this deposition shall thereafter be submitted to the chair of the Full Commission panel.
Defendant shall bear the cost of this deposition.
This the ___ day of December, 2002.
                                  S/_______________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
  S/_____________ THOMAS J. BOLCH COMMISSIONER